Case 18-11330        Doc 12     Filed 11/29/18     Entered 11/29/18 14:56:55        Page 1 of 10



                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF LOUISIANA

CATRINA SHANEA MOUTON                                                       CASE NO.: 18-11330
DEBTOR

         CHAPTER 13 PLAN AND MOTION FOR FRBP RULE 3012 VALUATION

X Original plan
❏ Amended plan – Date amended: _______________
❏ Modified plan (post-confirmation) – Date modified: _______________
      Reason for modification:___________________________________________________
      ________________________________________________________________________
      ________________________________________________________________________
      ________________________________________________________________________

To Creditors:

       Your rights may be affected by this plan. Your claim may be reduced, modified, or
       eliminated.

       You should read this plan carefully and discuss it with your attorney if you have one in this
       bankruptcy case. If you do not have an attorney, you may wish to consult one.

       If you oppose the plan's treatment of your claim or any provision of this plan, you or your
       attorney must file an objection to confirmation at least 15 days before the date set for the
       hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The
       Bankruptcy Court may confirm this plan without further notice if no objection to
       confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a
       timely proof of claim in order to be paid under any plan.

       The following matters may be of particular importance. Debtors must check one box on
       each line to state whether or not the plan includes each of the following items. If an item
       is checked as "Not Included" or if both boxes are checked, the provision will be ineffective
       if set out later in the plan.

 1.1   Nonstandard provisions, set out in paragraph 12            X Included     ❏Not Included

 1.2   A limit on the amount of a secured claim (cramdown),       X Included     ❏Not Included
       set out in paragraph 5(E), which may result in a partial
       payment or no payment at all to the secured creditor
 1.3   Avoidance of a judicial lien or nonpossessory,             ❏ Included      X Not Included
       nonpurchase money security interest, set out in
       paragraph 5(G)




                                           Page 1 of 10
Case 18-11330           Doc 12    Filed 11/29/18     Entered 11/29/18 14:56:55       Page 2 of 10



(2)      Payment and Term

         The Debtor's future earnings are submitted to the supervision and control of the trustee,

and the Debtor shall pay to the trustee $600.00 monthly for 60 months.

         From the Debtor's payments to the trustee, the trustee shall distribute funds as provided in

this plan:

(3)      Trustee Claims

         The trustee shall receive $60.00 each month for 60 months) as an administrative expense

entitled to priority under 11 U.S.C. §507(a)(1) (ten percent (10%) of "payments under the plan").

(4)      Priority Claims

         A.     ATTORNEY FEES

                                                          Fees to be
                                         Fees Debtor         paid
                                          paid pre-      through the        Term        Monthly
      Attorney's Name      Total Fees      petition          plan         (Months)     Installment
 Murray & Murray           $3,000.00       $500.00         $2,500.00        1-6          $370.22
                                                                             7           $278.68

         B.     TAXES

         The following claims entitled to priority under 11 U.S.C. §507 shall be paid in full in

deferred cash payments unless the holder of a claim has agreed to a different treatment of its claim,

as specified in paragraph 12.

                                                    Amount               Term         Monthly
               Name of Creditor                     of Claim           (Months)      Installment
 IRS                                               $14,800.00              7            $91.54
                                                                         8-46          $370.22
                                                                          47           $269.88




                                            Page 2 of 10
Case 18-11330     Doc 12    Filed 11/29/18     Entered 11/29/18 14:56:55        Page 3 of 10



      C.     DOMESTIC SUPPORT OBLIGATIONS ("DSO")

             1.     Ongoing DSO claims

                    a.     X None. If none, skip to paragraph (5) "Secured Claims" below.

                    b.     Debtor(s) shall pay all post-petition DSO claims directly to the
                           holder(s) of the claim(s), and not through the chapter 13 trustee.

                    c.     List the name(s) and address(es) below of the holder(s) of any
                           DSO as defined in 11 U.S.C. §101(14A). Do not disclose names
                           of minor children, who must be identified only as "Minor child
                           #1," "Minor child #2," etc. See 11 U.S.C. §112.

                                                                                   Monthly
Name of DSO claim holder               Address, city, state and zip                payment
n/a                                                                                   $

             2.     DSO Arrearages

                    a.     X None. If none, skip to paragraph (5) "Secured Claims" below.

                    b.     The trustee shall pay DSO arrearages from the Debtor's plan
                           payments. List the name and address of the holder of every DSO
                           arrearage claim, amount of arrearage claim and monthly payment
                           below. Do not disclose names of minor children, who must be
                           identified only as "Minor child #1," "Minor child #2," etc. See 11
                           U.S.C. §112.

                                                        Arrearage         Term        Monthly
       Name and address of DSO claim holder           Claim Amount      (Months)     Installment
Name: n/a

Address:                                                     $                            $

                    c.     Except to the extent arrearages are included in the order, pre-
                           petition assignment orders shall remain in effect and the Debtor
                           shall continue to make payments pursuant to the terms of the order.

             3.     DSO assigned or owed to a governmental unit under 11 U.S.C.
                    §507(a)(1)(B)

                    a.     X None. If none, skip to paragraph (5) "Secured Claims" below.




                                       Page 3 of 10
 Case 18-11330          Doc 12       Filed 11/29/18        Entered 11/29/18 14:56:55             Page 4 of 10



                          b.       Pursuant to any pre-petition income assignment order, the Debtor
                                   shall make all post-petition payments on DSO claims assigned to a
                                   governmental unit directly to the assignee of the claim.

                          c.       List the name and address of the holder of every assigned DSO
                                   arrearage claim, amount of arrearage claim and monthly payment
                                   amount or other special provisions below. The Debtor also shall
                                   describe in detail any special provisions for payments of these
                                   claims in paragraph 12 of this plan.

                                                                     Arrearage            Term           Monthly
         Name and address of DSO claim holder                      Claim Amount         (Months)        Installment
 Name: n/a

 Address:                                                                  $                                $


(5)     Secured Claims

        A.       PRINCIPAL RESIDENCE

                 1.       Current Payments

                 Except as otherwise provided in this plan or by court order, and pursuant to 11

        U.S.C. §1322(b)(5) and (c), after the date of the petition and throughout this chapter 13

        case, the Debtor shall timely make all usual and regular payments required by the debt

        instruments secured by non-voidable liens on real property (i.e., immovable property) that

        is the Debtor's principal residence, directly to each of the following lien creditors:

                                        Security                                                       Monthly
            Lienholder                  Interest         Address of Property/Collateral              Installment*
 N/A
*Monthly installment subject to escrow and interest rate changes as provided in note and mortgage.

                 2.       Cure of Arrearages

                 From funds available for distribution, the trustee shall pay arrearages to lienholders

        identified in paragraph 5(A)(1) in monthly installments until the allowed arrearage claim

        of each lienholder has been satisfied. See 11 USC §1322(b)(3), (5) and (c).


                                                   Page 4 of 10
Case 18-11330         Doc 12       Filed 11/29/18     Entered 11/29/18 14:56:55        Page 5 of 10




                                           Pre- or         Total           Remaining
                                            Post-        Amount of            Term          Monthly
              Lienholder                   Petition      Arrearages         (Months)       Installment
 N/A


       B.      SURRENDER OF PROPERTY

       Confirmation of this plan shall constitute the Debtor's surrender to the following holders

of secured claims, in satisfaction of their secured claims, all the Debtor's rights under the

Bankruptcy Code, this plan, or applicable non-bankruptcy law to the Debtor's interest in the

property securing the claims:

                                            Amount of
              Lienholder                  Secured Claim*              Description of Collateral
  N/A                                        $
*Creditors contesting the proposed amount of a secured claim must file an objection by the
time prescribed by applicable local rules. The court will take evidence to determine the
value of the secured claim at the hearing on confirmation, pursuant to Federal Rule of
Bankruptcy Procedure 3012. The creditor must file a timely proof of claim in order to be
paid.

       Confirmation of this plan will terminate the stay under 11 USC §§362 and 1301 to allow

lienholders to exercise non-bankruptcy law remedies as to the collateral. No further motion

seeking stay relief is required.

       C.      PRE-CONFIRMATION ADEQUATE PROTECTION

       Pursuant to the order of the court, all adequate protection payments to secured creditors

required by §1326(a)(1) shall be made through the Chapter 13 trustee, unless otherwise ordered,

in the amount provided in the plan for that creditor. Adequate protection payments shall be subject

to the trustee's fee as set by the designee of the United States Attorney General and shall be made

in the ordinary course of the trustee's business from funds on hand as funds are available for

distribution to creditors who have filed a claim.



                                            Page 5 of 10
Case 18-11330             Doc 12   Filed 11/29/18     Entered 11/29/18 14:56:55      Page 6 of 10




 Creditor name, address, and
  last four digits of account                                  Claim        Term       Monthly
            number                        Security            Amount      (Months)    Installment
 Name: n/a

 Address:
 Last 4 digits of acc't no:                                      $                          $

         D.       SECURED CLAIMS NOT DETERMINED UNDER 11 U.S.C. §506

         This subsection provides for treatment of allowed claims secured by a purchase money

security interest in a vehicle acquired for the Debtor's personal use, incurred within 910 days

before the date of the petition, or other collateral for debt incurred within one year before the

date of the petition. See "hanging paragraph" following 11 U.S.C. §1325(a)(9).

         After confirmation, the trustee will make installment payments to the holder of each listed

allowed secured claim after subtracting the pre-confirmation adequate protection payments from

the amount of the claim.

                                                                       Remaining
                              Description of          Claim   Discount    Term          Monthly
  Name of Creditor              Property             Amount     Rate    (Months)       Installment
 n/a                                                    $                                   $


         E.       SECURED CLAIMS DETERMINED UNDER 11 U.S.C. §506

         Any secured claims not treated in paragraphs 3(A), (B), (C), (D), (F) or (G) shall be

determined under 11 U.S.C. §506(a), Federal Rule of Bankruptcy Procedure 3007 and 3012. The

trustee shall make payments to the claim holder in an amount not less than the allowed secured

claim as of the effective date of the plan. Each holder of a secured claim shall retain the lien

securing the claim until the secured value, as determined by the court, or the amount of the claim,

whichever is less, is paid in full. The holders of the secured claims, the Debtor's proposed value

and treatment of the claims are set forth below:


                                               Page 6 of 10
Case 18-11330          Doc 12       Filed 11/29/18       Entered 11/29/18 14:56:55        Page 7 of 10




                                                                           Remaining
                                Description of         Value      Discount    Term           Monthly
  Name of Creditor                Property            of Claim      Rate    (Months)        Installment
 EXETER                       2012 INFINITI G37      $8,500.00       3%            1-60      $152.73
 FINANCE

 Progressive/NPRTO             Chest & Cabinet        $948.97        3%            1-60       $17.05

        F.      OTHER DIRECT PAYMENTS TO CREDITORS HOLDING SECURED
                CLAIMS

        After the date of the petition and throughout this chapter 13 case, the Debtor shall timely

make all usual and regular payments required by the debt instruments secured by non-voidable

liens directly to each of the following lien creditors:

                                         Security              Description of               Monthly
               Creditor                  Interest            Property/Collateral           Installment
 n/a                                                                                            $
 Reason for direct payment:


        G.      MOTIONS TO AVOID LIEN

        The Debtor intends to avoid a judicial lien or nonpossessory, nonpurchase-money security
interest held by creditors listed in this section. The Debtor must file a motion to avoid the lien or
security interest; confirmation of this plan alone will not have any effect on the lien or security
interest.

                                                 Amount of
               Lienholder                         Claim             Nature of Lien to be Avoided
 n/a                                                 $

(6)     Unsecured Claims

        A.      CLASS A

        Class A comprises creditors holding allowed unsecured claims, except those allowed

unsecured claims treated in paragraph 4(B). Their claims shall be paid pro rata over the period of

the plan as follows:




                                                 Page 7 of 10
 Case 18-11330          Doc 12       Filed 11/29/18         Entered 11/29/18 14:56:55          Page 8 of 10




 Total Amount of Unsecured Claims (as                                                           Monthly
            scheduled)*                            Discount Rate        Term (Months)          Installment
            $125,869.09                                   1%                   47               $100.34
 *total unsecured not including student                                       48-60             $370.22
  Loans is $16,275.09

      ($109,594.00 Student Loans)
*Informational purposes only; to be included in Class A the claims must be allowed.

         B.      CLASS B [IF APPLICABLE]

         Class B comprises creditors holding allowed unsecured claims for which a co-Debtor is

liable. To maintain the stay of actions against the co-Debtor pursuant to 11 U.S.C. §1301, the

trustee shall pay these creditors one hundred percent (100%) of their allowed claims plus interest,

as follows:

                                                    Claim          Discount         Term         Monthly
              Name of Creditor                     Amount            Rate         (Months)      Installment
 n/a                                                                                                 $

         C.      CLASS C [IF APPLICABLE]

         Class C comprises creditors holding allowed unsecured claims treated separately in a

manner that does not discriminate against other unsecured creditors.

                                                     Claim
              Name of Creditor                      Amount                            Reason
 n/a                                                    $


(7)      Liquidation Value

         The liquidation value of the estate is $486.50.

(8)      Present Value of Payments to Class A Unsecured Creditors

         The present value of the payments to be made to unsecured creditors under the plan using

a 1% annual discount rate is $4,706.12.



                                                 Page 8 of 10
Case 18-11330        Doc 12     Filed 11/29/18      Entered 11/29/18 14:56:55         Page 9 of 10



(9)    Executory Contracts and Unexpired Leases

       The Debtor [accepts or rejects] the following leases or executory contracts:




The Debtor shall make all post-petition payments on assumed executory contracts and unexpired

leases directly to the creditor beginning with the first payment due after the petition date.

(10)   Attorney's Fees for Debtor's Counsel

       Confirmation of the plan shall constitute approval of the fees and expenses, unless the court

disallows or reduces them.

(11)   Vesting of Property

       Upon confirmation of this plan, all property of the Debtor's estate shall vest in the Debtor

subject to any mortgages, liens or encumbrances not dealt with in the plan or the order confirming

the plan.

(12)   Non-Standard Provisions

       Any non-standard provision placed elsewhere in this plan is void.

Debtor’s student loans are to be deferred during the plan. This plan does not provide payment
for debtor’s student loans in the amount of $109,594.00.




                                            Page 9 of 10
Case 18-11330       Doc 12     Filed 11/29/18     Entered 11/29/18 14:56:55         Page 10 of 10



                               CERTIFICATION OF COUNSEL


       I certify that I have explained the terms and conditions of, and obligations under, the

foregoing plan to the Debtor(s).

       Baton Rouge, Louisiana, this 28th day of November, 2018.


                                                     Jennifer D. Cruz
                                                     Counsel for Debtor(s)


           CERTIFICATION OF COUNSEL OR UNREPRESENTED DEBTOR(S)
                   REGARDING NON-STANDARD PROVISIONS

       I certify that this plan contains no non-standard provisions other than those set out in

paragraph 12 and that any non-standard provision placed elsewhere in this plan is void.



                                                     Jennifer D. Cruz
                                                     Counsel for Debtor(s)



Date: 11/28/18                                       /s/ Catrina Shanea Mouton
                                                     Debtor




                                          Page 10 of 10
